

116 S3136 IS: Small Business Start-up Savings Accounts Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3136IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Gardner (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish small business start-up savings accounts.
	
 1.Short titleThis Act may be cited as the Small Business Start-up Savings Accounts Act of 2019.
		2.Establishment of
			 Small Business Start-Up Savings Accounts
			(a)In
 generalChapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					7530.Small Business
				Start-Up Savings Accounts
						(a)In
 generalAn individual or an eligible small business may establish a small business start-up savings account.
						(b)Small business
 start-Up savings accountFor purposes of this section, the term small business start-up savings account means a trust created or organized in the United States for the benefit of the account beneficiary, but only if the written governing instrument creating the trust meets the following requirements:
 (1)Except as provided in subsection (d)(3) in the case of a rollover contribution, no contribution will be accepted unless it is in cash, and contributions will not be accepted for the taxable year on behalf of any account beneficiary in excess of the amount in effect for such taxable year under subsection (d)(2).
 (2)The trustee is a bank (as defined in section 408(n)) or such other person who demonstrates to the satisfaction of the Secretary that the manner in which such other person will administer the trust will be consistent with the requirements of this section.
 (3)No part of the trust funds will be invested in life insurance contracts.
 (4)The interest of an individual in the balance of his account is nonforfeitable.
 (5)The assets of the trust will not be commingled with other property except in a common trust fund or common investment fund.
							(c)Eligible small
 businessFor purposes of this section, the term eligible small business means, with respect to any taxable year, any person engaged in a trade or business if the average number of employees employed by such person on business days during the taxable year was 500 or fewer.
						(d)Treatment of
				contributions
							(1)In
 generalThere shall be allowed as a deduction for the taxable year an amount equal to so much of the account beneficiary’s contributions for the taxable year to all small business start-up savings accounts maintained for the benefit of such beneficiary as do not exceed the contribution limitations in effect for the taxable year under paragraph (2).
							(2)Contribution
				limitation
								(A)In
 generalThe amount allowable as a deduction under paragraph (1) with respect to all small business start-up savings accounts maintained for the benefit of any person shall not exceed the lesser of—
 (i)$10,000, or (ii)$150,000, reduced by the aggregate contributions by such person for all taxable years with respect to all small business start-up savings accounts of the taxpayer.
									(B)Cost of living
				adjustment
									(i)In
 generalIn the case of a taxable year beginning after 2020, the $10,000 amount in subparagraph (A) shall be increased by an amount equal to—
 (I)such dollar amount, multiplied by
 (II)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 1992 in subparagraph (A)(ii) thereof.
 (ii)RoundingIf any amount as adjusted under clause (i) is not a multiple of $500, such amount shall be rounded to the next lowest multiple of $500.
									(3)Rollovers from
 retirement plans not allowedUnder regulations prescribed by the Secretary, a person may make a rollover contribution to a small business start-up savings account only in the case of a rollover from another small business start-up savings account.
							(4)Treated as
 deduction for individuals and corporationsFor purposes of chapter 1, the deduction allowed under paragraph (1) shall be treated as a deduction specified in part VI of subchapter B of chapter 1 (relating to itemized deductions for individuals and corporations).
							(e)Treatment of
				distributions
							(1)Tax
				treatment
								(A)Exclusion of
 qualified distributionsAny qualified distribution from a small business start-up savings account shall not be includible in gross income.
								(B)Inclusion of
 other distributionsAny distribution from a small business start-up savings account which is not a qualified distribution shall be included in gross income.
								(2)Qualified
 distributionFor purposes of this subsection, the term qualified distribution means, with respect to any taxable year, any payment or distribution from a small business start-up savings account—
 (A)to the extent the amount of such payment or distribution does not exceed the sum of—
 (i)the aggregate amounts paid or incurred by the taxpayer for such taxable year with respect to the taxpayer’s trade or business for the purchase of equipment or facilities, marketing, training, incorporation, and accounting fees, and
 (ii)the aggregate capital contributions of the taxpayer with respect to an eligible small business for the taxable year (but only to the extent such amounts are used by such small business for purposes described in clause (i)), and
 (B)which, in the case of a payment or distribution subsequent to the first payment or distribution from such account (or any predecessor to such account)—
 (i)is made not later than the close of the 5th taxable year beginning after the date of such first payment or distribution, and
 (ii)is made with respect to the same eligible small business with respect to which such first payment or distribution was made.
									(3)Treatment after
				death of account beneficiary
								(A)In
 generalIf, by reason of the death of the account beneficiary, any person acquires the account beneficiary’s interest in a small business start-up savings account—
 (i)such account shall cease to be a small business start-up savings account as of the date of death, and
 (ii)an amount equal to the fair market value of the assets in such account on such date shall be includible—
 (I)in the case of a person who is not the estate of such beneficiary, in such person’s gross income for the taxable year which includes such date, or
 (II)in the case of a person who is the estate of such beneficiary, in such beneficiary’s gross income for the last taxable year of such beneficiary.
										(B)Special
				rules
									(i)Reduction of
 inclusion for predeath expensesThe amount includible in gross income under subparagraph (A) shall be reduced by the amounts described in paragraph (2) which were incurred by the decedent before the date of the decedent’s death and paid by such person within 1 year after such date.
									(ii)Deduction for
 estate taxesAn appropriate deduction shall be allowed under section 691(c) to any person (other than the decedent) with respect to amounts included in gross income under subparagraph (A)(ii)(I) by such person.
									(4)Treatment for
 failure to be treated as eligible small businessIf for any taxable year a taxpayer which holds a small business start-up savings account as an eligible small business ceases to be an eligible small business—
 (A)such account shall cease to be a small business start-up savings account, and
 (B)the balance of such account shall be treated as paid out for such taxable year in a distribution which is not a qualified distribution.
								(f)Special
				rules
							(1)Denial of double
 benefitAny deduction or credit otherwise allowed for the taxable year with respect to amounts described in subsection (e)(2)(A) shall be reduced by an amount equal to the qualified distributions attributable to such amounts. The adjusted basis of any property placed in service for the taxable year shall be reduced by the amount of any qualified distributions attributable to such property. For purposes of this paragraph, qualified distributions shall first be treated as attributable to amounts described in subsection (e)(2)(A), then to property placed in service for the taxable year.
							(2)Aggregation
 ruleFor purposes of this section, all persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as one person..
			(b)Excise tax on
 excess contributions and nonqualified distributionsSubtitle D of the Internal Revenue Code of 1986 is amended by adding at the end the following new chapter:
				
					50ASmall business
				start-up savings accountsSec. 5000D. Tax on excess contributions to small business
				  start-up savings accounts.Sec. 5000E. Tax on nonqualified distributions from small
				  business start-up savings accounts.Sec. 5000F. Cross reference.
						5000D.Tax on excess
				contributions to small business start-up savings accounts
							(a)In
 generalIn the case of a small business start-up savings account (within the meaning of section 7530) there is imposed for each taxable year a tax in an amount equal to 6 percent of the amount of the excess contributions to such taxpayer’s account (determined as of the close of the taxable year).
 (b)LimitationThe amount of tax imposed by subsection (a) shall not exceed 6 percent of the value of the account (determined as of the close of the taxable year).
							(c)Excess
 contributionsFor purposes of this section, in the case of contributions to all small business start-up savings accounts maintained for the benefit of a person, the term excess contributions means the sum of—
 (1)the excess (if any) of—
 (A)the amount contributed to such accounts for the taxable year, over
 (B)the amount allowable as a contribution under section 7530(d)(2)(A) for such taxable year, and
 (2)the amount determined under this subsection for the preceding taxable year, reduced by the sum of—
 (A)the distributions out of the accounts for the taxable year, and
 (B)the excess (if any) of—
 (i)the maximum amount allowable as a contribution under section 7530(d)(2)(A) for such taxable year, over
 (ii)the amount contributed to such accounts for such taxable year.
										5000E.Tax on
				nonqualified distributions from small business start-up savings
				accounts
							(a)In
 generalIf for any taxable year an amount is paid or distributed out of a taxpayer’s small business start-up savings account, there is imposed for such taxable year a tax in an amount equal to 10 percent of the portion of such amount which is includible in the gross income of the taxpayer.
							(b)Exception for
 disability or deathSubsection (a) shall not apply if the payment or distribution is made after the account beneficiary becomes disabled within the meaning of section 72(m)(7) (but only if such beneficiary’s account was created before becoming so disabled) or dies.
							5000F.Cross
 referenceFor prohibited transactions, see section 4975..
			(c)Prohibited
			 transactions
				(1)In
 generalParagraph (1) of section 4975(e) of such Code is amended by striking or at the end of subparagraph (F), by striking the period at the end of subparagraph and inserting , or, and by adding at the end the following new subparagraph:
					
 (H)a small business start-up savings account (within the meaning of section 7530)..
				(2)Special rule for
 ceasing to be a small business start-up savings accountSection 4975(c) of such Code (relating to tax on prohibited transactions) is amended by adding at the end the following new paragraph:
					
						(7)Special rule for
 small business start-up savings accountAn individual for whose benefit a small business start-up savings account (within the meaning of section 7530) is established shall be exempt from the tax imposed by this section with respect to any transaction concerning such account (which would otherwise be taxable under this section) if, with respect to such transaction, the account ceases to be a small business start-up savings account by reason of the application of paragraph (3) or (4) of section 7530(e) to such account..
				(d)Deduction
 allowed whether or not individual itemizesSubsection (a) of section 62 of such Code is amended by inserting after paragraph (21) the following new paragraph:
				
					(22)Contributions
 to small business start-up savings accountsThe deduction allowed by section 7530(d)(1)(A)..
			(e)Conforming
			 amendments
 (1)The table of chapters for subtitle D of such Code is amended by adding at the end the following new item:
					Chapter 50A. Small Business Start-Up
				Savings
				Accounts.
 (2)The table of sections for chapter 77 of such Code is amended by inserting after the item relating to section 7529 the following new item:
					Sec. 7530. Small Business Start-Up Savings
				Accounts..
				(f)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.